—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Kings County (Yancey, J.), dated April 22, 1998, which, after a nonjury trial, inter alia, awarded the plaintiff wife maintenance in the sum of $150 per week for one year, and, awarded $444.01 per week as support for the parties’ two children.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
*187Upon consideration of the relevant factors (see, Domestic Relations Law § 236 [B] [6]), we discern no impropriety in the award of maintenance to the plaintiff, either in amount or duration (see, Galakis v Galakis, 260 AD2d 431; Ferraro v Ferraro, 257 AD2d 596).
The defendant’s remaining contentions are without merit. Thompson, J. P., Joy, McGinity and Feuerstein, JJ., concur.